Case: 19-30696      Document: 00515482165         Page: 1    Date Filed: 07/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30696                             July 8, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BYRON A. WYATT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:16-CR-134-1


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       A jury convicted Byron A. Wyatt of two counts of seeking and accepting
bribes while being a public official. He was sentenced below the guidelines
range to 24 months in prison and a two-year term of supervised release. Wyatt
subsequently filed a motion for new trial based on newly discovered evidence,
which the district court denied. He now appeals.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30696    Document: 00515482165      Page: 2   Date Filed: 07/08/2020


                                 No. 19-30696

      Generally, Wyatt argues that the district court abused its discretion in
denying his motion for a new trial. Specifically, he contends that the alleged
newly discovered PayPal documents he received after trial contradicted the
records introduced at trial. He argues that because the PayPal documents
probably would have produced an acquittal, this court should reverse, vacate,
and remand the case for further proceedings.
      We review the denial of a motion for a new trial for an abuse of discretion.
United States v. Piazza, 647 F.3d 559, 564-65 (5th Cir. 2011). To obtain a new
trial based on newly discovered evidence, the defendant must show that (1) the
evidence is newly discovered and was unknown to him at the time of trial, (2)
the failure to detect the evidence was not due to his lack of diligence, (3) the
evidence is not merely cumulative or impeaching, (4) the evidence is material,
and (5) the evidence if introduced at a new trial would probably produce an
acquittal. Id. at 565. The failure to demonstrate any one of these factors is
fatal to the motion. Id.
      The trial testimony and records introduced at trial showed that Wyatt,
who was employed by the Bureau of Prisons, would take contraband into the
prison in exchange for money either wired to him or given to him on Green Dot
cards. The evidence at trial also showed that Wyatt requested refund checks
from Green Dot; he cashed the refund checks; and he deposited the refund
checks into his bank account. The evidence regarding the refund checks was
sufficient to convict Wyatt of seeking and accepting bribes.           Thus, the
introduction of PayPal documents, which showed the source of money funding
his PayPal account, would probably not produce an acquittal. See id. at 565.
The district court did not abuse its discretion in denying the motion for a new
trial. Id. at 564-65. The judgment of the district court should therefore be
AFFIRMED.



                                        2